Decree of the Surrogate’s Court of Dutchess county modified by striking from the decretal portion thereof paragraph 1, and substituting therefor the following: 1. That the said Lillian Kimlin is'not entitled to any right of dower in any of the real property of which decedent died seized or possessed, and is not entitled to any right of distribution in any distributive share belonging to Stewart Kimlin, Senior, or his estate until the remarriage or decease of the life tenant, Mary A. Kimlin, and as so modified the decree is unanimously affirmed, with costs. No opinion. Present — Kelly, P. J., Manning, Kelby, Young and Kapper, JJ.